Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third reactor in parallel of Claim 7 and the regenerator of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 3 is objected to because of the following informalities:  The instant claim is to “calcite dolomite and coal”.  There is an apparent missing comma between calcite and dolomite.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 8 and 16 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "catalyst recovery unit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the precipitator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Electrostatic precipitator should be utilized for consistency.
The instant claim is also indefinite as the preamble is to a “two-stage reactor” and the claim contains a reference to a first reactor and second reactor and it is unknown whether these are the first and second stage of the reactor or are separate reactors.  
Either will be examined.  
Additionally, the dependent claims falling from the instant claim contain numerous references to “first reactor” and “second reactor” and are likewise rejected.  Therefore, Applicant should address the instant claim and subsequent dependent claims which contain these designations as appropriate.
Regarding Claim 4, the instant claim depends from claim 2 and contains the limitation that the second catalyst is different from the at least one first catalyst however claim 2 does not disclose any particular catalyst and the prior art only has to establish that the first reactor has a catalyst.  This results in the claim being indefinite.
Claim 8 recites the limitation "unreacted methane" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  No methane is present prior to line 6.
Claim 16 recites the limitation "the feed gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "unreacted methane" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  There is no catalyst present prior to line 7.
 The remaining claims depend from the instant claims and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0128818) hereafter Wang and further in view of Noyes (US 2015/0071846) and Rojey (US 2010/0298449).
	Considering Claim 1, Wang discloses a process and apparatus for producing syngas and solid carbon wherein the apparatus comprises two reactors wherein solid carbon is generated in the first reactor and a syngas is generated in the second reactor (Figs.[0064] to [0068] and [0080]) and a heat exchanger configured to receive reactor feed gases and heating the gases to provide for heated reactor feed gases [0058] wherein the various process feed streams are at elevated pressure and temperature (Table 1).
	Although Wang discloses that the process operates at elevated pressure, no compressor is disclosed.  Wang also does not disclose an electrostatic precipitator.
	Rojey discloses a method of producing syngas wherein the feedstocks are compressed [0063].  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that for a gas to be compressed, it would have had to pass through a compressor.  Therefore, it would have been obvious to the ordinary skilled artisan to utilize the compressor of Rojey in the process of Wang for achieving the reaction pressures.
Noyes discloses a process for catalytically generating solid carbon from carbon oxides and a reducing gas [0020]-[0025], [0032] and [0044] and (claims) with the solid carbon being collected with an electrostatic precipitator [0068] wherein the carbon may form on the solid catalyst [0049] which passes to feeding materials handling equipment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the electrostatic precipitator of Noyes in the process of Wang for recovering the solid carbon.  The ordinary skilled artisan would have been motivated to chose the appropriate collection device as a matter of design choice as taught by Noyes.
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  These limitations such as “high temperature” and producing solid carbon/unreacted gases are to a manner of operating the disclosed device and do not differentiate the instant system from the prior art.
Considering Claim 2, the significance of Wang, Noyes and Rojey as applied to Claim 1 is explained above.
Wang discloses the use of a catalyst in the first reactor [0046].
Considering Claim 6, the significance of Wang, Noyes and Rojey as applied to Claim 1 is explained above.

Noyes discloses the use of a cyclone to remove solid carbon particles (Fig. 3, item 144).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the cyclone of Noyes would require a receiving vessel and it would have been obvious to utilize the cyclone of Noyes in the process of Wang for removing at least some of the solid carbon particles.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0128818) hereafter Wang in view of Noyes (US 2015/0071846) and Rojey (US 2010/0298449) as applied to Claims 1 and 2 and further in view of Hussein et al. (NPL, J Nanomaterials, V 2012, pp 1-9, 7/2012) hereafter Hussein.
	Considering Claim 3, the significance of Wang, Noyes and Rojey as applied to claims 1 and 2 is explained above.
Wang does not disclose the nature of the catalyst within the first reactor.
Hussein discloses a process for producing carbon nanotubes by decomposing Hexane over a calcite-based catalyst (Abstract, Introduction and Section 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the calcite-based catalyst of Hussein in the process of Wang to produce carbon nanotubes from the carbon produced in the Wang process.  The ordinary skilled artisan would be motivated to do .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0128818) hereafter Wang in view of Noyes (US 2015/0071846) and Rojey (US 2010/0298449) as applied to Claims 1 and 2 and further in view of Hussein et al. (NPL, J Nanomaterials, V 2012, pp 1-9, 7/2012) hereafter Hussein and Peng et al. (US 2007/0172419).
Considering Claim 4, the significance of Wang, Noyes and Rojey as applied to Claims 1 and 2 is explained above.
The instant claim has been previously rejected as detailed above.
Wang discloses a first catalyst wherein carbon particles are formed as discussed above and that the second reactor possesses a steam reforming catalyst [0047].
Wang does not disclose the nature of either catalyst.
Hussein discloses an iron supported calcite-based catalyst for forming carbon nanotubes (Abstract, Introduction and Section 2).
Peng discloses a steam methane reforming catalyst comprising nickel supported on zirconia [0102].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst of Hussein in the first reactor and the steam reforming catalyst of Peng in the second reactor of Wang for producing both solid carbon nanotubes and synthesis gas.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0128818) hereafter Wang in view of Noyes (US 2015/0071846) and Rojey (US 2010/0298449) as applied to Claim 1 and further in view of Abanades Garcia et al. (US 2012/0230897) hereafter Garcia.
	Considering Claim 5, the significance of Wang, Noyes and Rojey as applied to claim 1 is explained above.
Wang discloses the recovery of heat from a syngas stream [0040] however does not disclose the use of a turbine generator or expander.
Garcia discloses a process wherein carbon dioxide is captured using a CaO adsorbent [0014] and [0015] and also the use of a gas turbine [0034] which is known by the ordinary skilled artisan as a turbine generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the turbine generator of Garcia in a process for recovering process energy as desired by Wang.  The ordinary skilled artisan would be motivated to do so to improve process economics and reduce the need for outside energy.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2006/0128818) hereafter Wang in view of Noyes (US 2015/0071846) and Rojey (US 2010/0298449) as applied to Claim 1 and further in view of Pez et al. (US 2006/0292066) hereafter Pez.
	Considering Claim 7, the significance of Wang, Noyes and Rojey as applied to claim 1 is explained above.

Noyes discloses a catalytic process for forming solid carbon particles wherein the carbon may form on the catalyst particles which together are removed from the reactor [0062] and [0063].
Pez discloses what is commonly known in the art wherein if a reactor may become plugged or need recharging such as the reactor of Noyes wherein the catalyst is removed and therefore would have to be recharged, that a second identical reactor placed in parallel may be employed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a parallel reactor as taught by Pez in the process of Wang which would operate during the recharging of the first reactor.
Claim 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0059527) and further in view of Hussein et al. (NPL, J Nanomaterials, V 2012, pp 1-9, 7/2012) hereafter Hussein and Peng et al. (US 2007/0172419).
Considering Claim 8, Noyes discloses a catalytic process for treating an offgas comprising carbon oxides such as carbon dioxide by catalytically generating solid carbon from the carbon oxides and a reducing gas comprising hydrogen, hydrocarbons, alcohols or mixtures thereof with the solid carbon being collected with an electrostatic precipitator [0027] – [0030], [0041], and [0061] wherein the carbon may form on the solid catalyst [0049] and [0062].
Noyes also discloses that the system may comprise multiple catalytic reaction stages (equivalent to multiple reactors) comprising a compressor to provide a feed gas 
Noyes further discloses that the catalyst may be one of iron, chromium, molybdenum, cobalt or nickel [0057] but does not disclose that the catalysts are different.
Hussein discloses an iron supported calcite-based catalyst for forming carbon nanotubes (Abstract, Introduction and Section 2).
Peng discloses a steam methane reforming catalyst comprising nickel supported on zirconia [0102].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the iron-based catalyst of Hussein in the first reactor and the nickel-based steam reforming catalyst of Peng in the second reactor of Noyes for producing both solid carbon nanotubes and synthesis gas.
Considering Claim 9, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.
Noyes discloses the use of a cyclone between the first and second reactor stages (Fig. 3) and [0070]-[0081].
Considering Claims 10-12, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.
Noyes discloses that the two reaction stages may operate at different temperatures of at least 450°C to about 700°C [0093] thereby overlapping the instantly claimed ranges wherein the type of carbon formed depends upon at least temperature [0074] making temperature a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the appropriate temperature for each reaction zone, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the appropriate temperature for each reaction zone by the reasoned explanation that the desired type of carbon may be formed in each reaction stage.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 13 and 14, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the appropriate pressure for each reaction zone, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the appropriate pressure for each reaction zone by the reasoned explanation that the desired type of carbon may be formed in each reaction stage.
Considering Claim 15, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.
Noyes discloses that the catalyst/carbon particles may be removed from the reactor and the carbon removed from the catalyst particles [0055]-[0061].
Considering Claim 16, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.
Noyes discloses that the feed stream may comprise oxygen [0066].
Considering Claim 17, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.
Noyes discloses the use of methane [0068].
Considering Claim 18, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.
Noyes discloses adding methane to the second reactor (Fig. 3) and [0070] to [0081].
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0059527) in view of Hussein et al. (NPL, J Nanomaterials, V 2012, pp 1-9, 7/2012) hereafter Hussein and Peng et al. (US 2007/0172419) as applied to Claim 8 and further in view of Abanades Garcia et al. (US 2012/0230897) hereafter Garcia.
	Considering Claim 19, the significance of Noyes, Hussein and Peng as applied to Claim 8 is explained above.
Noyes is concerned with energy recovery to improve process efficiencies [0091] and cites USP 4,126,000 in its entirety but does not disclose the particulars.
Garcia discloses a process wherein carbon dioxide is captured using a CaO adsorbent [0014] and [0015] and also the use of a gas turbine [0034] which is known by the ordinary skilled artisan as a turbine generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the turbine generator of Garcia in a process for recovering process energy as desired by Noyes.  The ordinary skilled artisan would be motivated to do so to improve process economics and reduce the need for outside energy and thereby improving process efficiencies.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyes (US 2015/0059527) and further in view of Hussein et al. (NPL, J Nanomaterials, V 2012, pp 1-9, 7/2012) hereafter Hussein and Peng et al. (US 2007/0172419).
Considering Claim 20, Noyes discloses a catalytic process for treating an offgas comprising carbon oxides such as carbon dioxide and oxygen by catalytically generating solid carbon from the carbon oxides and a reducing gas comprising hydrogen, hydrocarbons, alcohols or mixtures thereof with the solid carbon being 
Noyes also discloses that the system may comprise multiple catalytic reaction stages (equivalent to multiple reactors) comprising a compressor to provide a feed gas at the appropriate pressure to the first reaction stage including methane (volatile organic compound) thereby producing hydrogen, carbon monoxide, carbon dioxide and solid carbon with the carbon being removed in a cyclone before the gaseous products are passed on to a second reaction stage.  Noyes further discloses that methane may be added to the second reaction stage wherein a second gaseous product mixture comprising hydrogen, carbon monoxide, carbon dioxide and solid carbon being formed with the carbon being removed [0055]-[0062] and [0070]-[0076] with production of hydrogen and carbon monoxide being syngas.  Additionally, Noyes discloses that the reactor possesses multiple stages (analgous to multiple reactors) equipped with heating and cooling means [0060].  Noyes further states that the first and second stage may be within a single body indicating that separate reactors are utilized [0073].
Noyes further discloses that the catalyst may be one of iron, chromium, molybdenum, cobalt or nickel [0057] but does not disclose that the catalysts are different.
Hussein discloses an iron supported calcite-based catalyst for forming carbon nanotubes (Abstract, Introduction and Section 2).
Peng discloses a steam methane reforming catalyst comprising nickel supported on zirconia [0102].

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732